DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 02/09/2022.
Claims 1 – 20 are amended.
Claims 1 – 20 are presented for examination.


Final Action
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 






Response to Arguments
Claim Objections
The Applicant has amended the claims such that they are now legible. The objection to the claims is withdrawn.

Claim Rejections - 35 USC § 112
The Applicant has amended the claims to overcome the rejections under 35 UC 112. The rejections are withdrawn.

35 USC 101
The Applicant argues that claim 1 has been amended to recite wherein the optimization is performed based on the modeled effect while claim 9 is amended  to recite wherein the improvement is performed based on the evaluation and likewise claim 14 is amended wherein heating of the building is optimized using at least one of the periodic heating fuel consumption and the interval heating fuel consumption based on the comparison, the optimization comprising at least one of changing a shell of the building.

The Applicant asserts, that with regard to a practical application, claims 1, 9, and 14 recite limitations that are transformative (causing a change to the building) or tied to particular machine (HVAC system). 

In particular; claim 1 recites to model the effect of an optimization of the heating of the building on the fuel consumption, the optimization comprising changing the shell, windows, or HVAC operation.

Further Claim 9 recites finding a surface area of a surface for which an improvement to the building’s shell is under consideration, wherein the improvement is performed based on this evaluation.
claim 14 recites heating the building is optimized using at least one of the periodic heating fuel consumption and the interval heating fuel consumption based on the companions, the optimization comprising at least one of changing the sell, a size of the HVAC, and performing one or more upgrades to the HVAC system.

Therefore the Applicant asserts that the claims recite additional elements beyond the abstract idea that integrate the judicial exception into a practical application by performing a transformation of the building that optimizes the building. 

With regard to whether or not claims 1, 9, and 14 effect a transformation or reduction of a particular article to a different state or thing as per MPEP 2106.05 the examiner notes that claim 1 recites “a system for evaluating fuel consumption optimization for heating…” and claim 9 recites “a system for evaluating a building sell improvement…” and claim 14 recites “a system for comparatively evaluating fuel consumption…”. Therefore each of these claims is directed towards “evaluating” and not optimizing or transformation. 

The Examiner does note; however, that each of claims 1, 9 and 14 end in a “wherein” clause that potentially recites limitations that perform an optimization. 

This raises an issue because claim elements which result in an eligible practical application of the abstract idea must be more than a drafting effort designed to monopolize the exception. 

Because the preamble indicates that the claims are “for evaluating” which is different than optimizing a building and because the elements which potentially optimize the building reside inside a “wherein” 

Because the preamble indicates that the claim is “for evaluating” which indicates that the intent of the claim is in the direction of the non-eligible abstract idea and not, for example, “for transforming a building by optimizing the building” and then reciting, for example, “… and transforming the building by performing” the optimization chosen based on the evaluation, the claims as currently written are found to be merely non-eligible drafting efforts.

The Examiner suggests amending the preamble such that the stated intent of the claim is towards the argued practical application rather than the non-eligible abstract idea and reciting the optimization such that it is clearly limiting and not simply a constructive optimization which results in a non-eligible drafting effort.

Therefore the rejection under 35 USC 101 is maintained.


End Response to Arguments






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claim 1.
STEP 1: YES. The claim recites: “A system”
STEP 2A PRONG ONE: YES. The claim recites, in pertinent part: “obtain data for [variables: A, B, C, D] recorded over a period;
express [an input: X ] for  [an output: Y] over the period in parameterized terms associated with [the variables: A, B, C, D];
model an effect of an optimization of the [output: Y] on the [input: X], the optimization comprising one of 
an improvement of  [a 1st factor: F1], 
a change in  [a 2nd factor: F2], 
a change in  [a 3rd factor: F3], 
and  [a 4th factor: F4], 
further comprising:
take a derivative of the [input: X] expression with respect to one or the parameterized terms as taken as a variable of interest; and
find a change in the [input: X] relative to the variable of interest by solving the derivative based on the data obtained, which is a recitation of mathematical relationships, formulas, equations, or calculation.

STEP 2A PRONG TWO: No. The claim does not recite additional elements that integrate the exception into a practical application of the exception because the claim does not have additional elements or a combination of additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.

The claim gathers data for variables, uses the parameterized data (i.e., variables) in a mathematical expression take a derivative of the mathematical expression and finds a change in a variable but the claim does not apply this finding. The claim essentially uses mathematical calculation to consider how factors influence a change in a variable but once the change in the variable is found nothing is done. The claim is nothing more than a mathematical exercise resulting in, for example, ΔX. 

While the claim recites: “A system for evaluating fuel consumption optimization for heating of a building” and then characterizes the various variables and factors in terms relating to fueling and heating a building, such limitations are not indicative of a practical application because these elements merely link the use of the judicial exception to a particular technological environment. Merely linking the claim to the technological environment of heating a building is not indicative of a practical application because the judicial exception is merely utilized to perform a calculation and the results from the calculation are not used or relied upon by any other elements in the claim to perform any application of, for example, heating.


a computer comprising a processor and a memory coupled to the processor, the processor configured to execute code stored in the memory to:” this is not indicative of a practical application because these are mere instructions to implement the abstract idea on a computer and the mere use of a computer is not a practical application.

While the claim recites “wherein the optimization is performed based on the modeled effect” the preamble indicates that the claim is “for evaluating” which is inconsistent with the “wherein” clause. Therefore these elements are found to merely be a drafting effort and such elements are not indicative of a practical application.

STEP 2B: NO. The claim does not recite additional elements which are significantly more than the abstract idea. As outlined above the claim merely recites a computer as a tool for implementing the abstract idea but merely using a computer does not make an improvement to the functioning of the computer and the recited computer is a generalized one and is therefore not a particular machine. Moreover, as the claim is merely performing mathematical calculations the claim does not make a transformation or reduction of a particular article to a different state or thing. While the claim characterizes the mathematical variable in the context of heating a building this merely links the calculations to the technology of heating. This however, is not significantly more than the abstract idea.

Therefore the claim is not found eligible under 35 USC 101.


Claim 2 further recites mathematical calculations (“find balance point” and “express… as a function”) but, again, the claim does not apply the mathematical results and there are not additional elements which are significantly more than the abstract idea.

Claim 3 explicitly recites a mathematical equation. The recited elements do not provide a practical application nor do they provide additional elements which are significantly more.

Claim 4 explicitly recites a mathematical equation. The recited elements do not provide a practical application nor do they provide additional elements which are significantly more.

Claim 5 explicitly recites a mathematical equation. The recited elements do not provide a practical application nor do they provide additional elements which are significantly more.

Claim 6 explicitly recites a mathematical equation. The recited elements do not provide a practical application nor do they provide additional elements which are significantly more.

Claim 7 explicitly recites a mathematical equation. The recited elements do not provide a practical application nor do they provide additional elements which are significantly more.

Claim 8 explicitly recites a mathematical equation. The recited elements do not provide a practical application nor do they provide additional elements which are significantly more.

Claim 9
STEP 1: YES. A system.
STEP 2A PRONG 1: YES. 
The claim recites: “A system for evaluating a  [object] improvement affecting a change in[state]  comprising:

obtain existing  [state] and finding the [characteristic] of a feature] for which an improvement is under consideration;
find existing and proposed performance of the  [feature];
and
evaluate revised  [state] EQUATION of the  [object] based on the existing [state] and the [characteristic] and the existing and the proposed   [feature] in accordance with: EQUATION where EQUATION represents the existing[state], A represents the  [characteristic], and X and X respectively represent the reciprocals of the existing and the proposed performance of the [feature]  which is the mental process of considering the benefit/performance of a proposed change.

STEP 2A PRONG 2: NO.
While the claim recites “… with the aid of a digital computer, comprising: a computer comprising a processor and a memory coupled to the processor, the processor configured to execute code stored in the memory…” this is merely the recitation of a general computer recited at a high level of generality and the computer is invoked merely as a tool for implementing the abstract idea. Such limitations are not indicative of a practical application.

evaluating” and indeed, the claimed system merely performs an evaluation; however, the evaluation is never applied and therefore there are no additional elements with rely upon on use the abstract idea.s

While the claim recites “wherein the improvement is performed based on the evaluation” the preamble indicates that the claim is “for evaluating” which is inconsistent with the “wherein” clause. Therefore these elements are found to merely be a drafting effort and such elements are not indicative of a practical application.


STEP 2B: No.
The entirety of the claim is an evaluation, and as outlined above, the result of the claim is simply the evaluation and there are no additional elements beyond the abstract idea which are significantly more (an inventive concept) because the computer is merely invoked as a tool and while the object is a “building shell” and the state is “thermal conductivity” and the characteristic is “surface area” and the feature is “surface” these elements merely link the abstract idea to the field of buildings/heating/cooling. Such limitations are not indicative of significantly more than the abstract idea itself.


Claim 10 recites a mathematical equation. The recited elements do not provide a practical application nor do they provide additional elements which are significantly more.

Claim 11 recites a mathematical equation. The recited elements do not provide a practical application nor do they provide additional elements which are significantly more.

Claim 12 recites a mathematical equation. The recited elements do not provide a practical application nor do they provide additional elements which are significantly more.

Claim 13 recites to perform an evaluation using an explicitly recited mathematical equation, however, the result of the claim is merely are mathematical or result. There are not elements which rely on or use the result. Further there are not additional elements in the claim which are significantly more than the mathematical equation.

Claim 14. 
STEP 1: YES. A system.
STEP 2A PRONG 1: YES. 
The claim recites: “… determine a [1st value]  of a  [location] over a time period based on  [variable A], [variable B], and duration of the time period; 
determine an [2nd value] over the time period based on the  [variable B] , and  [variable c], a n[variable D] and [variable E]; and
compare the  [1st value] and the [2nd value] over the time period, wherein [the location] is optimized based on at least one of [1st value] and the  [2nd value], the optimization comprising at least one of changing a [1st factor: F1], changing a [2nd factor:  F2], and [a 3rd factor: F2]” which recites to perform determinations and comparisons which are observations, evaluations, judgements, and opinions. These are concepts what are performed in the human mind because the human mind is capable of making determinations and comparisons.

STEP 2A PRONG 2: NO.

While the claim recites “A system for comparatively evaluating fuel consumption for heating with the aid of a digital computer, comprising:
a computer comprising a processor and a memory coupled to the processor, the processor configured to execute code stored in the memory to:” the above elements are not a practical application. The recitation of the digital computer, process, memory, and its configuration to execute code stored in a memory merely a computer recited at a high degree of generality and invoked as a tool to implement the abstract idea. Such limitations are not indicative of a practical application. Also, while the claim recites “fuel consumption for heating” and characterizes the various variables and values as being in the field of heating and temperature these recitations merely serve to link the abstract idea to the field of determining and comparing temperatures in a building. merely linking the notion of determing and comparing to building heating is not indicative of a practical application.




While the claim recites “wherein the heating of the building is optimized” the preamble indicates that the claim is “for evaluating” which is inconsistent with the “wherein” clause. Therefore these elements are found to merely be a drafting effort and such elements are not indicative of a practical application.


Therefore there are not additional elements of the claim which rely upon or use the abstract idea in a meaningful way.

STEP 2B: No. There are not additional elements beyond the abstract idea which are significantly more than the abstract idea itself.

Claim 15 recites data gathering steps to “solve… a function of the difference between…” several variables. The data gathering steps are necessary for performing mathematical calculations and are found to be insignificant extra solution activity.

Claim 16 recites to perform a mathematical calculation. The claim does not provide a practical application nor elements which are significantly more.

Claim 17 recites to perform a mathematical calculation. The claim does not provide a practical application nor elements which are significantly more.

Claim 18 recites a series of data gather steps. These data gathering steps are necessary input for the mathematical relations/evaluations and they are recited at a high degree of generality and as such are insignificant extra solution activity. 

Claim 19 recites to find a value by performing a mathematical calculation. The claim does not provide a practical application nor elements which are significantly more.

Claim 20 recites “… remotely interface to a heating source and a thermometer inside the building, wherein the empirical test is conducted using the heating source and the thermometer” which is pre-solution activity. Such pre-solution activity performed for the purpose of data gathering is not a practical application of the abstract idea nor does it constitute elements which are significantly more than the abstract idea.


Potential Allow ability Analysis
While the claims may potentially have incorporated subject matter which was previously indicated as allowable in the parent application each application is evaluated on its own merits. As outlined above the claim is not eligible under 35 USC 101 and further, issues of clarity under 35 UC 112(b) prevent a final determination with regard to anticipation and obviousness in view of prior art. 

As outlined above the Examiner did make a phone call to Applicant’s representative to discuss the claim issues but was unable to make contact.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/BRIAN S COOK/Primary Examiner, Art Unit 2146